Citation Nr: 1310354	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  11-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION

The Veteran served on active duty from November 1943 to June 1944.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2010 and August 2012, the Board remanded the Veteran's claims for additional development.  In light of the favorable action taken below, the Board need not address whether there has been substantial compliance with these prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition to the issues currently on appeal, the Veteran has raised claims of entitlement to service connection for a left knee disability, right leg shortening, and a head injury, as well as claim of entitlement to total disability rating based on individual unemployability due to a service-connected disabilities.  Although the Board previously referred those issues to the agency of original jurisdiction (AOJ) for development and adjudication, no such action has been taken.  Accordingly, those issues are once again referred to the AOJ for appropriate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral sensorineural hearing loss had its onset in service.

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist
 
VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral hearing loss and tinnitus.  As this represents a complete award of the benefits sought on appeal, no further discussion of VA's duty to notify and assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

The Veteran contends that he developed bilateral hearing loss and tinnitus during service and that service connection is therefore warranted for those disabilities.
Prior to addressing the merits of the Veteran's claims, the Board acknowledges that his service treatment records and the vast majority of his service personnel records have not been associated with his claims file.  Regrettably, those service records are presumed to have been destroyed in a 1973 fire at VA's records repository in St. Louis, Missouri.  While the AOJ has made multiple attempts to reconstruct those records from alternate sources, including the Veteran, such efforts have not been successful.  Accordingly, the AOJ issued a January 2012 formal finding of unavailability with respect to those records and notified the Veteran of its actions in a July 2012 supplemental statement of the case.  Having conceded the unavailability of the Veteran's service records, the Board recognizes that it has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, and other organic diseases of the nervous system, which manifest to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

To establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2012).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Fortuitously for the Veteran, such diseases include sensorineural (but not conductive) hearing loss.  38 C.F.R. § 3.309(a) (2012).  Accordingly, the Board will consider whether to grant his claim for sensorineural hearing loss based on continuity of symptomatology as well as the traditional Hickson elements.  See 38 C.F.R. § 3.303(b); Hickson, 12 Vet. App. at 253.  

Turning to the first prong of Hickson, the Board notes that the requirements for establishing a hearing loss diagnosis are defined by regulation.  Specifically, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

In this case, all of the Veteran's audiological tests administered throughout the appeals period have revealed hearing impairment in both ears that falls within the parameters set forth in 38 C.F.R. § 3.385.  Accordingly, the Board finds that he has successfully met the threshold requirement for service connection by demonstrating that he has a current bilateral hearing loss disability.  Similarly, the same VA and private audiologists who have diagnosed his bilateral sensorineural hearing loss have concluded that he experienced recurrent tinnitus.  See also, Charles v. Principi, 16 Vet. App 370 (2002) (noting that a veteran is also competent to provide lay evidence of his experiencing ringing in the ears since service). 

Turning to the second Hickson element (in-service incurrence/aggravation), the Board notes at the outset that the absence of a documented hearing loss disability in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the contrary, when the regulatory requirements for such a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also, 38 C.F.R. § 3.303(d). 

In this case, the Veteran has not specifically alleged that he had documented hearing loss and tinnitus in service.  Nevertheless, he contends that his hearing became permanently impaired through noise exposure incurred from firing rifles during basic training.  The Veteran claims to have suffered this acoustic trauma without the benefit of hearing protection.  The Veteran is competent to report a history of in-service noise exposure, which falls within the scope of his personal experience.  38 C.F.R. § 3.159(a)(2) (2012); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board considers his account of such exposure to be credible as it has remained consistent throughout the appeal and is uncontroverted by other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Board is mindful that the Veteran's account is not expressly supported by the objective evidence in his claims file.  Nevertheless, the Board observes that the Veteran is constrained in his ability to present such evidence given the loss of his service records.  Furthermore, where, as here, pertinent federal records are missing, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board accepts as true his account of in-service noise exposure.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102.

This concession of active-duty acoustic trauma satisfies the second Hickson element.  Hickson, 12 Vet. App. at 253.  Moreover, the reliance on lay evidence to meet that requirement, notwithstanding the dearth of objective findings of in-service hearing loss, comports with the holding in Ledford that a disability need not manifest in service in order to warrant service connection.  Ledford, 3 Vet. App. at 89.  Nevertheless, for the Veteran to prevail in the instant case, there still must be probative evidence of a link between his recognized in-service injury and his current disability.  Hickson, 12 Vet. App. at 253; Hensley, 5 Vet. App. at 159-60. 

Notably, the record shows competing opinions regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss disability.  On one hand, the Veteran presented for VA audiology examinations in October 2011 and November 2012.  However, each of the examining VA audiologists opined that the Veteran's current bilateral sensorineural hearing loss could not be related to his active duty without resorting to speculation.  Moreover, while the initial impressions offered by the November 2012 VA examiner were reiterated in a January 2013 addendum, the latter opinion was no less speculative with respect to the etiology of that disability.  In essence, both the October 2011 and November 2012 VA examiners were unable to comment definitively on whether the Veteran's current bilateral hearing loss disability was service-related in the absence of any documented in-service audiological tests or clinical findings of hearing impairment.  For the same reason, the author of the November 2012 VA examination report and the January 2013 addendum was unable to provide a definitive opinion with respect to the etiology of the Veteran's recurrent tinnitus.  

Conversely, the October 2011 VA examiner proved more decisive in concluding that tinnitus did not originate in service.  In support of that finding, the VA examiner noted that the Veteran had denied any symptoms of that disorder during an initial April 2010 VA audiological consultation.  The November 2012 examiner also relied on the lack of contemporaneous reports of in-service tinnitus as evidence against the Veteran's claim.  

Serving as a counterweight to the speculative and negative nexus findings of the above VA examiners is a written statement from a private treating clinician, who opined that the Veteran's current hearing problems, identified as "partial deafness," were more likely than not related to his period of active service.  See July 2010 statement from Martin Dayton, D.O.  

When confronted with conflicting medical opinion evidence, the Board can favor one opinion over another as long as it adequately explains its reasoning.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As discussed above, the opinions proffered by the October 2011 and November 2012 VA examiners are inherently speculative in nature and, thus, of negligible probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that evidence which is speculative, general or inconclusive in nature cannot support a claim).  The Board is mindful that, rather than merely engaging in baseless speculation, both VA examiners offered reasons for their inability to provide more definitive etiological opinions with respect to the Veteran's bilateral hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Similarly, the November 2012 VA examiner discussed at length why she considered it impossible to comment on the etiology of Veteran's tinnitus.  However, such efforts to comply with the criteria for speculative opinions set forth in Jones do not render that examiner's findings, or those of her predecessor, any more probative, either for or against the Veteran's claims.

Conversely, the Board recognizes that the October 2011 VA examiner moved beyond the realm of speculation when opining on the etiology of the Veteran's recurrent tinnitus.  As noted previously, that VA examiner provided an opinion that ruled out any link between that disability and the Veteran's active service.  While conclusive in nature, however, that examiner's opinion is also lacking in probative value because the examiner improperly relied on the lack of in-service documentation of tinnitus or related complaints.  For the foregoing reasons, the Board finds that none of the opinions rendered by the above VA examiners are sufficient to decide the Veteran's claims.  

Although supportive of the bilateral hearing loss issue on appeal, the July 2010 private opinion was not accompanied by any rationale and is therefore of limited evidentiary weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).
Generally, once VA attempts to furnish an examination or etiological opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, in this particular case, the Board finds that further development to rectify the inadequacies inherent in the aforementioned VA and private medical opinions would serve no useful purpose, especially in light of the missing service records and their importance in determining etiology.  Moreover, the Board finds that the other evidence of record is sufficient to grant the Veteran's claims.

In making this determination, the Board relies heavily on the Veteran's own account of continuous hearing loss symptoms.  Just as he is capable of reporting a history of in-service acoustic trauma, he is similarly competent to attest to a continuity of relevant symptomatology since his period of service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles, 16 Vet. App. at 374; Davidson v. Shinseki, 581 F.3d 1313, 1318 (Fed. Cir. 2009).  Moreover, the Board considers the Veteran's assertions in this regard to be credible in the absence of any evidence to the contrary.  See Caluza, 7 Vet. App. at 511.  Having thus accepted the Veteran's account of continuous hearing loss symptoms as both competent and credible, the Board finds such lay evidence to be sufficient, given the particular facts of this case, to establish a nexus between his current bilateral hearing loss disability and his period of active service.  38 C.F.R. § 3.303(b).  The Veteran's statements in this regard are buttressed by the favorable July 2010 private opinion.  Accordingly, resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, in light of the Board's decision to grant service connection for bilateral hearing loss, it is worth noting that 'an associated hearing loss is usually present' with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, 'high frequency tinnitus usually accompanies [noise-induced] hearing loss.'  See The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  This medical treatise evidence is bolstered by the findings of the November 2012 VA examiner.  Specifically, that examiner found that the Veteran's tinnitus was at least as likely as not associated with his clinical hearing loss since tinnitus was known to be a symptom associated with hearing loss.  The Board finds that this evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.




CONTINUED ON NEXT PAGE



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


